                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                        Case No. 16-cr-21-pp
      v.

SAMY M. HAMZEH,

                  Defendant.
______________________________________________________________________________

   ORDER GRANTING IN PART AND DENYING IN PART GOVERNMENT’S
     CONSOLIDATED MOTIONS IN LIMINE REGARDING DEFENDANT’S
    RECORDED STATEMENTS (DKT. NO 272), GRANTING IN PART AND
DENYING IN PART DEFENDANT’S THIRD MOTION IN LIMINE TO EXCLUDE
  OR LIMIT EVIDENCE AND ARGUMENT RELATING TO CONVERSATIONS
ABOUT ISRAEL AND MASONS (DKT. NO. 277, MOTION I), GRANTING THAT
PORTION OF SECTION X OF GOVERNMENT’S MOTIONS IN LIMINE WHICH
    ASKS THE COURT TO EXCLUDE DR. MARC SAGEMAN AS EXPERT
      WITNESS (DKT. NO. 276, MOTION X, PP. 18-21) AND GRANTING
  DEFENDANT’S FOURTH MOTION IN LIMINE TO EXCLUDE DR. LEVITT’S
                         TESTIMONY (DKT. NO. 278)
______________________________________________________________________________

      In less than a week, the defendant faces a trial at which a jury will decide

whether the government can prove beyond a reasonable doubt that on January

25, 2016, the defendant possessed two unregistered machineguns and one

unregistered silencer in violation of 26 U.S.C. §5861(d). One would think that

such a trial would be brief and straightforward—the government might present

a couple of witnesses to testify that the defendant possessed the items, and a

witness to testify about registration requirements and whether the items were

registered to the defendant. One might think that such a trial would be the

work of two, perhaps three days.


                                        1
      In this case, one would be incorrect in such thoughts. Because of events

that occurred in the months leading up to January 25, 2016, the defendant

has asked to present the affirmative defense of entrapment, and the court has

granted that request. Because of events that occurred in the months leading up

to January 25, 2016, the government seeks to present evidence that it believes

shows that the defendant wanted to obtain the machineguns and the silencer

for the purpose of committing mass murder; the government asserts that this

evidence is relevant and is necessary for the government to rebut the

entrapment defense. The defendant argues that the court should exclude the

evidence because it shows only that the defendant had bad judgment, a desire

to impress his friends and a wild imagination, and because admitting the

evidence would be more prejudicial than probative.

      Determining whether a piece of evidence is “relevant” to the question of

whether the defendant committed the charged crimes is more complicated in

this case than it might be in others. Some of the events that occurred prior to

January 25, 2016 reveal a possible motive for the defendant to have possessed

the charged items. Some arguably reveal that it wasn’t the defendant, but

undercover informants working with the government, who suggested and

pushed the idea of obtaining the charged items. If one credits the government’s

view of the evidence, some show that the defendant was disturbingly interested

in committing acts of mass violence; if one credits the defense view, those same

facts show that the defendant had a misguided sense of religious and political

zeal that caused him to bloviate and talk big about things he had no intent or


                                        2
ability to do. The evidence resembles the paintings of the Dutch graphic artist

M.C. Escher; what you see depends on where you stand.

      The parties have filed several pretrial motions asking the court to allow,

or to restrict or preclude, evidence. This order resolves those motions, to enable

the parties to complete preparations for trial.

A.    Background

      The following factual summary comes from the court’s review of various

pleadings, transcripts of recorded conversations filed by the parties and the

court’s own decision granting the defendant leave to present an entrapment

defense. The court has not cited to pleadings and transcripts, and it cites to its

own decision only occasionally.

      As the court recounted in its order regarding the entrapment defense, the

defendant is an American of Pakistani descent in his late twenties who lived in

Jordan from the time he was little until he was eighteen. Dkt. 295 at 2. He is

Muslim. Id. He had no criminal history prior to being charged in this case. Dkt.

No. 2. The defendant came to law enforcement’s attention in August or

September of 2015, when a friend of the defendant’s contacted the FBI,

reporting that the defendant had been talking about going to Egypt for

“terrorist training,” getting a commercial driver’s license to commit a terrorist

attack in the name of ISIS1 and getting a pistol. Id. at 2. Whether the defendant

had said these things to his friend—referenced in the evidence as “Steve”—and


1
 The Islamic State of Iraq and Syria, also sometimes known as ISIL (Islamic
State of Iraq and the Levant). https://www.rand.org/topics/the-islamic-state-
terrorits-organization.html.
                                         3
whether he meant them even if he did say them, is questionable; even Steve

appears subsequently to have told law enforcement that the defendant had

changed his mind, and that the defendant was a liar. Id.

      Regardless, in late September 2015, the FBI placed an informant,

referred to as “Mike” in the evidence, at the restaurant where the defendant

and Steve worked. Id at 3. The defendant and Mike saw each other frequently

over the next three and a half to four months. Id. In early October 2015, Mike

showed the defendant and Steve a gun, and the defendant appears to have

believed that Mike owned a “Kalashnikov”—a term often used to refer to an AK-

47 automatic assault rifle, although the Kalashnikov company manufactures

other weapons, including semi-automatic sporting weapons. Id. See

https://kalashnikov-usa.com. The parties don’t dispute that the defendant,

Mike and Steve used the word “Kalashnikov” interchangeably with the word

“machinegun.” Id.

      Starting November 2, 2015, Mike began recording the conversations he

had with the defendant; Steve recorded some of his conversations as well. Id.

The recorded conversations include more than one instance of the defendant

talking about going to Israel and taking Kalashnikovs from Israeli soldiers and

shooting Jews, or “spraying” Jews and trying to kill as many people as

possible. Id. The conversations were, at time, detailed. The defendant spoke of

how he could get into Israel because he had an American passport, of how the

“Al Buraq” wall—also known as the Western Wall, or the Wailing Wall—in

Jerusalem would be a good target because of how many people visit the


                                       4
location, of how killing many people would make the defendant a martyr. He

spoke of the difficulty in leaving his mother, and how upset she was over his

plans. He spoke of wearing an explosive vest. Conversations in this vein took

place between November 2 and December 14, 2015, and at times, it sounded

as if the defendant was on the cusp of going overseas—he talked about having

gotten a plane ticket and having to leave his mother.

      During this same period, however, the defendant talked about his desire

to obtain a handgun for self-protection. There are multiple conversations in

which he talks about wanting a handgun, and there is more than one

conversation in which the defendant rejects Mike’s suggestion that he might

want a machinegun. Id. at 4-5. On December 7, 2015, the defendant and Mike

traveled together to Gander Mountain sporting goods store to look at

handguns. Id. at 4.

      Finally, during this period the defendant talked about purchasing

“Kalashnikovs” from a contact Mike allegedly had in Texas. The men went to a

shooting range more than once, and on one such trip on December 14, 2015,

the defendant questioned why Mike hadn’t brought his Kalashnikov to the

shooting range. Id. at 5.

      After the December 14, 2015 trip to the shooting range, Mike stopped

recording conversations with the defendant; the evidence sheds no light on

why. Id. at 6. The men continued to talk, but by January 8, 2016, Mike

reported that the defendant was no longer talking about jihad, and he’d

mentioned traveling to Jordan only in the context of taking a vacation. Id.


                                        5
      On January 19, 2016, Mike resumed recording conversations with the

defendant, after Mike reported to the agents that the defendant had started

talking about attacking a Masonic lodge in Milwaukee. Id. at 7. When Mike

resumed recording, the defendant was recorded discussing the Masons as

enemies of Islam. Id. at 7-8. There was more than talk; on January 19, the

defendant, Mike and Steve toured the Masonic Center in downtown Milwaukee,

and the conversations that followed that tour involved the defendant discussing

with precision how the three man might carry out a shooting attack at that

location. Id. at 8-9. No one disputes that the conversations were chilling, with

the men—including the defendant—talking about shooting the receptionist

first, then moving to the people meeting upstairs, as well as discussing whether

to avoid shooting children.

      Over the next five or six days, the men continued to talk, but the

conversations took various turns. At one point, it appears that the defendant

may have suggested conducting an attack on a Masonic temple in Texas, rather

than in Milwaukee. In other conversations, he notifies Mike and Steve that he

has talked with an Imam, who advised him that it would not be a good idea to

attack the Masons because it would make Muslims look bad. By January 24,

2016, the defendant had indicated that he no longer wished to go through with

the attack, but that he still wanted weapons for protection. The next day, the

defendant and Mike purchased the machineguns and silencer from undercover

FBI agents for far below retail price; the defendant was arrested after putting

the guns in the car.


                                        6
B.    Motions

      The government filed a motion in limine asking the court to deem the

recorded in-person conversations authentic, to admit them as evidence and to

admit the English language transcripts of the conversations. Dkt. No. 272. The

government also asked the court to rule that the defendant’s attempt to use

any of the recorded statements should be deemed hearsay in advance of trial.

Id. The government attached to the motion the portions of the conversations it

wished to present at trial. Dkt. No. 272-1. The parties have resolved the

authenticity issue and the issue of the admissibility of the English translations

of any conversations the court allows the parties to present. They have agreed

that for each conversation the court admits into evidence, the government will

play the Arabic language recordings and will simultaneously display the

English-language translations to the jury. What is left is for the court to decide

which conversations to admit and which to exclude.

      The defendant has asked the court to exclude, or at the least limit,

“evidence and arguments related to conversations about Israel and the

Masons.” Dkt. No. 277, Motion I.

      The defendant has asked the court to exclude the testimony of the

government’s proposed expert, Dr. Matthew Levitt, who would testify about the

Arab-Israeli conflict, the relationships among organizations such as Hamas and

ISIS and the significance of certain events or locations to the conflict. Dkt. No.

278. In turn, the government has asked the court to exclude the defendant’s

expert on the same topic, Dr. Marc Sageman. Dkt. No. 276, Motion X.


                                         7
C.    Conversations about Killing People in the Middle East

      The defendant argues that the court should preclude the government

from presenting to the jury any of the conversations where the defendant

talked about killing people in Israel. It argues that these conversations are not

relevant to the question of whether the defendant possessed the three items

charged in the complaint, and that the nature of the conversations would be

more prejudicial than probative and would inflame the jury. The government

responds that the conversations are relevant, because they show that the

defendant was interested in obtaining machineguns and that he wanted them

so that he could kill a lot of people at once.

      The indictment alleges only unlawful possession of unregistered

machineguns and a silencer, on a single date, and it charges only the

defendant with possessing those items. The indictment does not allege that the

defendant planned or conspired to commit a terrorist act. There are reasons for

this. Federal law prohibits and criminalizes international terrorism, terrorist

acts against U.S. nationals that “occur primarily outside the territorial

jurisdiction of the United States, or transcend national boundaries in terms of

the means by which they are accomplished, the persons they appear intended

to intimidate or coerce, or the locale in which their perpetrators operate or seek

asylum . . . .” 18 U.S.C. §§2331, 2332. Even if the defendant was plotting or

planning a terrorist act in Israel, such an act would have violated 18 U.S.C.

§2332 only if its target was “a national”—or nationals—“of the United States.”

18 U.S.C. §2332(b). The law also prohibits the use, threat, attempt or


                                          8
conspiracy to use a weapon of mass destruction against United States

nationals if a facility of interstate commerce is used in the offense, or the

perpetrator travels in interstate commerce to commit the offence or the offense

affects interstate commerce. 18 U.S.C. §2232a. But it defines “weapons of mass

destruction” by referring to the definition of “destructive device” in 18 U.S.C.

§921(a)(4)—“any explosive, incendiary, or poison gas—bomb, grenade, rocket

having a propellant charge of more than four ounces, missile having an

explosive or incendiary charge of more than one-quarter ounce, mine, or device

similar to any of the devices described in the preceding clauses.” Machineguns

do not meet the definition of “weapons of mass destruction.”

      Even if there were a criminal statute prohibiting acts of international

terrorism against citizens of other countries, the evidence suggests that the

government could not have charged the defendant with conspiring to commit

such an act. As far as the court can tell, the evidence shows that the defendant

talked with Steve and Mike about going to Israel and shooting people. Steve

and Mike were government informants. “[A]n agreement must exist among

conconspirators, that is, those who actually intend to carry out the agreed-upon

criminal plan. A defendant is not liable for conspiring solely with an undercover

government agent or a government informant.” United States v. Corson, 579

F.3d 804, 811 (7th Cir. 2009) (citing United States v. Mahkimetas, 991 F.2d

379, 383 (7th Cir. 1993)). The evidence may not even have supported an

attempt charge; a defendant is not guilty of “attempt” unless he both intended

to commit the crime and “committed an overt act qualifying as a substantial


                                         9
step toward completion of his goal.” United States v. Resendiz-Ponce, 549 U.S.

102, 107 (2007).2

      While there are valid reasons why the government did not charge the

defendant with planning or conspiring to commit an act of terrorism in Israel,

the fact that the law currently does not provide criminal penalties for the sorts

of actions the defendant was discussing does not require the conclusion that

the government ought to be able to use the offense it could charge—possession

of the two guns and the silencer—as a round-about way to introduce evidence

of, and seek conviction of the defendant for, the crimes with which it could not

charge him. While the defendant’s descriptions of killing people in Israel were

arguably racist, violent and disturbing, the court must try to ensure that a jury

would not be tempted to convict the defendant for racist, violent and disturbing

talk, rather than focusing on whether the government proved the elements of

possession of unregistered firearms and a silencer beyond a reasonable doubt.

      The government implies that the court should allow it to present the

conversations about killing people in Israel because those conversations show

why the defendant wanted a machinegun. In other words, the government

argues that the conversations show motive. Motive, however, is not an element

of a §5261(d) violation. A transferee of an item prohibited under §5261(d) “may

. . . be held criminally liable if he takes possession of the weapon before



2
  The government asserts that the defendant “purchased a one-way ticket to
Jordan in the fall of 2015.” Dkt. No. 302 at 7, n.3. Arguably this may have
constituted an “overt act” in support of an attempt, but the defendant also had
lived in Jordan for much of his life and presumably has family there.
                                        10
receiving official approval of the registration; this liability attaches regardless of

the motives of either party to the transaction. Thus, it is irrelevant what the

transferor did or why he did it or why the transferee wanted the gun.” United

States v. Brown, 548 F.2d 204, 209 (7th Cir. 1977) (emphasis added); see also

United States v. Khatib, 706 F.2d 213, 216 (7th Cir. 1983) (citing Brown).

      The evidence of the talk about going to Israel, taking Kalashnikovs and

shooting people also smacks uncomfortably of prohibited “other acts” evidence

under Fed. R. Evid. 404(a)(1). Under that rule, “[e]vidence of a person’s

character or character trait is not admissible to prove that on a particular

occasion the person acted in accordance with the character or trait.” Rule

404(b)(1) prohibits the use of evidence of any “crime, wrong, or other act” to

“prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” There are exceptions for

proving motive, opportunity, intent, preparation, plan, knowledge, absence of

mistake or lack of accident, and the government might respond that the

defendant’s talk about Israel showed his motive for obtaining the machineguns

and silencer, or his intent to obtain a machinegun, or his plan to do so. But the

conversations about Israel do not involve the defendant stating that he is going

to obtain a machinegun here and take it overseas to commit a crime. He talks

of going there and either taking a gun from an Israeli soldier or obtaining a

weapon when he is there.

      The government also argues that the court should admit the

conversations about killing people in Israel because it rebuts the defendant’s


                                          11
defense that he was entrapped by Steve and Mike. The government asserts that

the defendant’s talk of taking “Kalashnikovs” from Israelis and Israeli soldiers,

and his talk of “spraying” people (presumably with bullets) shows that in his

earliest conversations with Steve and Mike, he was expressing a desire for a

machinegun—in other words, that the defendant was predisposed to the

offense of obtaining an unregistered machinegun, and wasn’t induced to

commit the crime by Steve and Mike.

      This argument has more purchase. In United States v. Mayfield, the

Seventh Circuit held that a defendant is predisposed to commit “the charged

crime if he was ready and willing to do so and likely would have committed it

without the government’s intervention, or actively wanted to but hadn’t yet

found the means.” Mayfield, 771 F.3d 417, 438 (7th Cir. 2014). A jury might

find that the defendant’s statements about taking Kalashnikovs from Israelis

showed that he was “ready and willing” to obtain a machinegun. The defendant

argues that the statements the defendant made to Steve and/or Mike after the

investigation began cannot show predisposition, pointing to the Mayfield

court’s emphasis on the fact that “predisposition is measured prior to the

government’s attempts to persuade the defendant to commit the crime.” Id. at

436 (citing United States v. Theodosopoulos, 48 F.3d 1438, 1444 (7th Cir.

1995)). But the Seventh Circuit followed that statement by clarifying that “[w]e

are not suggesting that the defendant’s conduct after he encountered the

government’s agents is irrelevant to the determination of predisposition.” Id. at

437. The court explained that the defendant’s “response to the government’s


                                        12
offer may be important evidence of his predisposition.” Id. (citing United States

v. Kaminski, 703 F.2d 1004, 1008 (7th Cir. 1983)). In Kaminski, the court

discussed the “peculiar nature” of the inducement prong of the entrapment

defense, noting that “[i]n many cases . . . there is little direct evidence of the

defendant’s state of mind prior to interaction with Government agents and we

must instead rely upon indirect proof available through examination of the

defendant’s conduct after contact with the agents.” Kaminski, 703 F.2d at

1008. A jury could conclude that the defendant made the statements about

taking Kalasnikovs from Israelis on his own, without being induced. It could

conclude that by engaging in this talk, rather than refuting it, the defendant

showed a willingness—separate and apart from any inducement by Steve or

Mike—to obtain a machinegun.

      The defendant asserts that even if the statements about going to Israel

and obtaining a gun and shooting people bear some relevance to

predisposition—and the defendant vehemently maintains that they do not—the

probative value of the statements are outweighed by the unfair prejudice to the

defendant. Fed. R. Evid. 403 allows the court to exclude evidence despite its

relevance “if its probative value is substantially outweighed by a danger of one

or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

      To determine whether to exclude relevant evidence because of the risk of

unfair prejudice, a court must “weigh whether the evidence’s probative value is

substantially outweighed by the danger of unfair prejudice to the defendant.”


                                          13
United States v. Gorman, 613 F.3d 711, 718 (7th Cir. 2010) (citing Fed. R.

Evid. 403). “[T]o warrant exclusion under Rule 403, the ‘probative value [of

evidence] must be insignificant compared to its inflammatory nature so that

the evidence unfairly prejudices the defendant.” Id. (quoting United States v.

Gougis, 432 F.3d 735, 743 (7th Cir. 2005)).

      The following is the result of the court’s weighing of these factors in

relation to the excerpts of the recorded statements which the government asked

the court to admit. The court notes that all the statements in all the transcript

excerpts were made after the defendant met government informant Mike, and

after Steve began working with the government. The court is mindful of the

defendant’s insistence that any statements that he made after inducement are

not probative of predisposition. When the court opines below that a particular

statement is probative of the defendant’s predisposition, it means that the

statement is relevant for the jury to consider in determining whether the

statement shows predisposition or was the result of inducement.

      Disk 11, page 3 line 18 to page 16 line 46:

      The portion of the conversation on page 3 appears to have little probative

value; the court will exclude it.

      Page 4, lines 1-7 have little probative value regarding the defendant’s

predisposition to obtain a machinegun; the court will exclude those lines.

      Page 4, lines 8-30 have some probative value, because they indicate the

defendant’s intent to obtain a weapon; a machinegun is a weapon. They are not




                                        14
particularly inflammatory and admitting them would not cause undue

prejudice to the defendant. The government may present them.

        Page 4, lines 31-38 are not probative; the court will exclude them.

        Page 4, lines 39-41 may have some probative value, but that value is

insignificant relative to their unquestionably inflammatory nature. The court

will exclude them.

        Page 4, lines 42-46: Line 42 is probative of predisposition, because it is

Steve, not the defendant, who mentions a machinegun. While lines 42-44 are

somewhat inflammatory, they are necessary to understand the context in

which line 46 occurs. The government may present lines 42-46.

        Pages 5-6: the danger of unfair prejudice outweighs any probative value

the statements on these pages of the transcript may have. The court will

exclude them.

        Page 7, lines 1-3: The defendant’s statement of his intention to buy a

weapon is somewhat probative, as it shows the defendant’s intent to obtain a

weapon. While the other statements on these lines are prejudicial, they provide

context for the statement about the weapon. The government may present

them.

        Page 7, lines 4-26, pages 8-10: The statements on these pages either are

not probative or carry the risk of undue prejudice that would outweigh any

probative value. The court will exclude them.




                                          15
        Page 11, lines 1-11: These statements either are not probative of

predisposition or carry the risk of substantial prejudice. The court will exclude

them.

        Page 11, lines 12-13: These lines are probative of predisposition. The

defendant has argued that he wanted only a handgun, and here he indicates

that he will try to buy a handgun. The reference to an explosive belt is

prejudicial, but it is not clear that the risk of unfair prejudice outweighs the

probative value of the statement about the handgun. The court will allow the

government to present these lines.

        Page 11, lines 14-46, page 12: These statements either are not probative

of predisposition or carry a risk of unfair prejudice that would outweigh any

probative value. The court will exclude them.

        Page 13, lines 1-4: These lines are probative of disposition, as they imply

that the defendant wanted to obtain a handgun, not a machinegun. The court

will allow the government to present these lines.

        Page 13, lines 5-46: These statements either are not probative of

predisposition or carry a risk of unfair prejudice that would outweigh any

probative value. The court will exclude them.

        Page 14, lines 1-44: These statements either are not probative of

predisposition or carry a risk of unfair prejudice that would outweigh any

probative value. The court will exclude them.

        Page 14, lines 45-46, page 15, lines 14-17: These lines are probative on

the question of whether the defendant had the ability to purchase a


                                         16
machinegun—so-called “positional predisposition.” The defendant talks about

how his uncle has offered to give him money to buy a weapon. The lines do not

carry the risk of unfair prejudice. The government may present these lines.

      Page 15, lines 18-46: These statements either are not probative of

predisposition or carry a risk of unfair prejudice that would outweigh any

probative value. The court will exclude them.

      Page 16, lines 1-32: These statements either are not probative of

predisposition or carry a risk of unfair prejudice that would outweigh any

probative value. The court will exclude them.

      Page 16, lines 33-36: Steve’s statement is probative of predisposition,

given the defendant’s argument that it was Steve, not the defendant, who

brought up machineguns. The defendant’s response is arguably inflammatory

and prejudicial to him, but necessary to avoid the impression that Steve

brought up the idea of a machinegun and the defendant said nothing. The

government may present these lines.

      Page 16, lines 37-46: These lines either are not probative of

predisposition or carry a risk of unfair prejudice that would outweigh any

probative value. The court will exclude them.

      Disk 11, page 18 line 5 to page 26 line 41:

      This entire excerpt is a discussion of the defendant’s views on Israel and

his plans to go to Israel and fight with Hamas against Jews. None of it is

probative of the defendant’s predisposition to obtain a machinegun, and all of it




                                       17
carries the risk of unfair prejudice that would outweigh any probative value.

The court will exclude it.

      Disk 11, page 32 line 43 to page 33 line 18:

      This entire excerpt is a discussion of the defendant’s views on Israel and

his plans to go to Israel and fight with Hamas against Jews. None of it is

probative of the defendant’s predisposition to obtain a machinegun, and all of it

carries the risk of unfair prejudice that would outweigh any probative value.

The court will exclude it.

      Disk 11, page 39 line 10 to page 39 line 12:

      These lines discuss how the defendant’s martyrdom will motivate people.

They are not probative of the defendant’s predisposition to obtain a

machinegun and it carries the risk of undue prejudice that would outweigh any

probative value. The court will exclude them.

      Disk 14, page 4 line 17 to page 8 line 25:

      This entire excerpt is a discussion of how the defendant’s mother became

ill and went to the hospital, discouraging him from any plans to martyr himself

at that time, as well as further discussion about traveling to Israel/Palestine to

join the fight there. It is not probative of the defendant’s predisposition to

obtain a machinegun and it carries the risk of undue prejudice that would

outweigh any probative value. The court will exclude it.

      Disk 14, page 15 line 15 to page 15 line 17:

      These lines are somewhat probative, as the last line discusses the fact

that if the defendant cannot get to Gaza, he will buy a weapon “or something


                                         18
and that’s it.” They are not unfairly prejudicial. The government may present

these lines.

      Disk 22, page 16 line 6 to page 16 line 43:

      This excerpt concerns plans to travel to Palestine and the logistics of that

travel. It is not probative of the defendant’s predisposition to obtain a

machinegun and it carries the risk of undue prejudice that would outweigh any

probative value. The court will exclude it.

      Disk 22, page 19 line 16:

      This single line is inflammatory, carries a high risk of undue prejudice

and is not probative of the defendant’s predisposition to obtain a machinegun.

The court will exclude it.

      Disk 22, page 20 line 5 to page 20 line 24:

      This excerpt relates to the defendant’s purported plans to shoot people in

Israel. It is inflammatory, carries a high risk of undue prejudice and is not

probative of the defendant’s predisposition to obtain a machinegun. The court

will exclude it.

      Disk 22, page 34 line 30 to page 34 line 35:

      This excerpt contains statements by the defendant about his prayer for

martyrdom. It is inflammatory, carries a high risk of undue prejudice and is

not probative of the defendant’s predisposition to obtain a machinegun. The

court will exclude it.




                                         19
      Disk 22, page 36 line 4 to page 37 line 26:

      This excerpt is a discussion of the postponement of the defendant’s

alleged plans to go to Israel/Palestine and the logistics of getting there when

the defendant does go. It is not probative of the defendant’s predisposition to

obtain a machinegun, and it carries the risk of undue prejudice. The court will

exclude it.

      Disk 22, page 38 line 12 to page 38 line 16:

      This excerpt relates to fighting in the West Bank and the presence of

spies there. It is not probative of the defendant’s predisposition to obtain a

machinegun. The court will exclude it.

      Disk 22, page 39 line 18 to page 39 line 20:

      In this excerpt, the defendant says that if Hamas tells him to blow

himself up, he will do so. It is not probative of the defendant’s predisposition to

obtain a machinegun and is highly inflammatory and prejudicial. The court will

exclude it.

      Disk 22, page 40 line 13 to page 40 line 21:

      This excerpt again discusses the plaintiff’s view that if one kills more

people, one is less afraid. It is not probative of the defendant’s predisposition to

obtain a machinegun and is unduly prejudicial. The court will exclude it.

      Disk 22, page 42 line 7 to page 42 line 30:

      In this excerpt, the plaintiff discusses martyrdom, and the logistics of

getting into Palestine (using an American, rather than a Jordanian, passport).




                                         20
It is not probative of the defendant’s predisposition to obtain a machinegun

and is unduly prejudicial. The court will exclude it.

         Disk 22, page 43 line 8 to page 43 line 42:

         Page 43, lines 8-14: The lines relate to the type of passport needed to get

into an unnamed place—presumably Palestine or Israel. They are not probative

of the defendant’s predisposition to obtain a machinegun. The court will

exclude them.

         Page 43, lines 15-40: The statements in these lines are probative of

positional predisposition—whether the defendant had the means to obtain a

machinegun. He and Mike discuss the amounts of money they have or expect

to have by travel time. The statements carry some risk of prejudice, but not

enough to outweigh their probative value. The government may present these

lines.

         Page 43, line 42: Mike tells the defendant not to mention anything to

anyone. This isn’t probative of the defendant’s predisposition, and the court

will exclude it.

         Disk 22, page 52 line 40 to page 52 line 46:

         In this excerpt, the defendant opines that Palestine is a difficult country

in which to obtain weapons. Mike responds by mentioning a Kalashnikov. The

defendant responds that if you don’t join a resistance group, the most you will

get is a pistol. While there is mention of both a Kalashnikov (by Mike,

supporting the defendant’s argument that he was not the one who brought up

firearms) and the ability to obtain weapons, this excerpt isn’t particularly


                                           21
probative of the defendant’s predisposition to obtain a machinegun or weapon.

It appears to be nothing more than an opinion. The court will exclude it.

        Disk 22, page 53 line 4 to page 55 line 20:

        Page 53, lines 1-33: These lines contain a discussion of resistance groups

and Hamas and how to get into Hamas. They are not probative of the

defendant’s predisposition to obtain a machinegun. The court will exclude

them.

        Page 53, lines 34-45, page 54, lines 1-14: In this exchange, the

defendant mentions “spraying” several people at once, and Mike responds by

bringing up a machinegun; the defendant confirms Mike’s statement. The

defendant talks about shooting people and getting their weapons and shooting

two people and taking their Kalashnikovs. The statements have some probative

value as to the defendant’s desire to obtain and use a machinegun, but also

support the defendant’s argument that it is Mike who brings up machineguns,

not the defendant. The references to killing several people are prejudicial, but

the prejudice does not outweigh the probative value. The government may

present these statements.

        Page 54, lines 15-46, page 55: These statements are not probative of the

defendant’s predisposition to obtain a machinegun and are unduly prejudicial.

The court will exclude them.




                                         22
      Disk 22, page 78 line 15 to page 78 line 32:

      This excerpt is a discussion of going to Palestine to wage jihad. It is not

dispositive of the defendant’s predisposition to obtain a machinegun and is

unduly prejudicial. The court will exclude it.

      Disk 22, page 79 line 1 to page 79 line 24:

      This excerpt contains a discussion of how to avoid detection while in

Israel/Palestine. It is not probative of the defendant’s predisposition to obtain a

machinegun and is unduly prejudicial. The court will exclude it.

      Disk 22, page 81 line 30 to page 81 line 36:

      In this excerpt, the defendant and Mike discuss the desirability of being

martyred in Jerusalem. It is not probative of the defendant’s predisposition to

obtain a machinegun and is unduly prejudicial. The court will exclude it.

      Disk 25, page 15 line 1 to page 17 line 27:

      Page 15, lines 1-11: The defendant and Mike discuss going to “shoot”—

presumably going to the shooting range, because they talk about “training.”

The defendant appears to be the person who brings up the idea of going

shooting. This exchange is probative of the defendant’s predisposition to obtain

a weapon (albeit not necessarily a machinegun). The government may present

these lines.

      Page 15, lines 13-46, page 16: This portion of the excerpt contains more

discussion about the logistics of getting into Jerusalem (at least, it appears that

they are discussing entry into Jerusalem, because they discuss the Western

Wall and the nearby gates). It is not probative of the defendant’s predisposition


                                        23
to obtain a machinegun and is unduly prejudicial. The court will exclude these

lines.

         Page 17, lines 1-9: In this portion of the excerpt, the defendant and Mike

discuss going in with handguns and taking Kalashnikovs from the guards,

then spraying the people inside, all of whom are Jews. This exchange is

inflammatory and prejudicial, but it also is probative of the defendant’s intent

to obtain a machinegun, and he is the one who raises the issue of

Kalashnikovs. The court will allow the government to present these lines.

         Page 17, lines 10-27: In this portion of the excerpt, the defendant and

Mike discuss the people who pray at the wall, and the defendant’s belief that

they want to tear something down. It is not probative of the defendant’s

predisposition to obtain a machinegun and is unduly prejudicial. The court will

exclude it.

         Disk 30, page 25 line 5 to page 27 line 13:

         Page 25: This highly inflammatory and prejudicial conversation about

killing large numbers of Jewish people is not probative of the defendant’s

predisposition to obtain a machinegun. The court will exclude it.

         Page 26, lines 1-8: This is a continuation of the conversation on the

previous page. The court will exclude these lines for the same reason.

         Page 26, lines 9-21: This portion of the excerpt is another conversation

about the defendant and Mike taking handguns and killing people, then taking

their machineguns or Kalashnikovs. It is prejudicial, but also probative of the




                                          24
defendant’s predisposition to obtain a machinegun. The government may

present these lines.

      Page 26, lines 22-31, page 27: This is a continuation of the discussion

about how many people the two will shoot and whether they will get on the

news or go to Paradise as a result. It is not probative of the defendant’s

predisposition to obtain a machinegun and is unduly prejudicial. The court will

exclude it.

      Disk 30, page 29 line 1 to page 30 line 22:

      The defendant does not object to the court’s admission of this excerpt.

The government may present it.

      Disk 34, page 27 line 12 to page 27 line 34:

      This excerpt involves further discussion of going to Palestine. It is not

probative of the defendant’s predisposition to obtain a machinegun. The court

will exclude it.

      Disk 34, page 31 line 16 to page 31 line 18:

      It is not clear what the defendant meant by this statement. It appears

that the government seeks its admission only because the defendant talks

about being an American and shooting. It is not probative of the defendant’s

predisposition to obtain a machinegun—it isn’t clear that it’s probative of

anything. The court will exclude it.

      Disk 34, page 35 line 27 to page 36 line 21:

      This excerpt appears to be a rant against people of various races,

including “whites,” “Jews” and a “Mexican.” It is not probative of the


                                        25
defendant’s predisposition to obtain a machinegun and is unduly prejudicial

and inflammatory. The court will exclude it.

      Disk 37, page 11 line 13 to page 13 line 6:

      This excerpt is a discussion of the defendant’s and Mike’s opinions about

whether women should try to attack soldiers, and what happens to them when

they do. It is not probative of the defendant’s predisposition to obtain a

machinegun and is inflammatory and unduly prejudicial. The court will

exclude it.

      Disk 45, page 5 line 36 to page 6 line 45:

      The topic of this discussion is unclear, at least without further context.

In the first six lines or so (page 5, lines 36 to 41), the defendant and Mike talk

about going shooting, and they could be talking about going to the shooting

range to practice. The rest of the conversation, however, is about shooting

people and not caring about it, and the reasons for shooting people. Overall,

the conversation does not appear to be probative of the defendant’s

predisposition to obtain a machinegun and is unduly prejudicial and

inflammatory. The court will exclude it.

      Disk 45, call #4, page 9 line 2 to page 9 line 14:

      This is a discussion of whether it is better to conduct jihad in the United

States than in Palestine. It is not probative of the defendant’s predisposition to

obtain a machinegun and is unduly prejudicial. The court will exclude it.




                                        26
      Disk 45, call #5, page 9 line 1 to page 9 line 35:

      Lines 1-11: In this portion of the excerpt, the defendant instructs Mike to

stop telling people, and to find him a good weapon. This portion is probative of

the defendant’s predisposition to obtain a machinegun through Mike. The

government may present these lines.

      Lines 12-35: The remainder of the excerpt is about jihad, what to do if

someone shows disrespect for Islam and how to defend the faith. It is not

probative of the defendant’s predisposition to obtain a machinegun and is

unduly prejudicial. The court will exclude these lines.

      Disk 51, page 20 line 23 to page 22 line 26:

      Page 20, lines 23-26, page 21, lines 1-2: This conversation occurred

during a trip to the shooting range on December 14, 2015. It is not clear

whether these lines refer to shooting people or objects. Because of the lack of

clarity, the court will exclude these lines.

      Page 21, lines 3-26, page 22, lines 1-26: The defendant does not object to

the court admitting this portion of the excerpt, and it appears relevant to the

offense, as the defendant and Mike are discussing shooting at the shooting

range and there is mention of Mike’s Kalashnikov. The government may

present this portion.

      In making the above rulings, the court has excluded several

conversations that involve the politics of the Israeli-Palestinian conflict, the

geography of the region and the logistics of travel in the region. The defendant

asked the court to preclude the government from calling as an expert witness


                                         27
Dr. Matthew Levitt. Dkt. No. 278. In its response to that motion, the

government argued that it needed Dr. Levitt’s testimony to “provide the jury

with expert background knowledge it needs to understand the defendant’s own

statements about Hamas, Israel, ISIS and the Masons.” Dkt. No. 284 at 1. The

government argued, for example, that the defendant made statements about

joining Hamas (the militant Islamic Palestinian nationalist group that seeks to

establish an independent Islamic state in disputed territories of

Israel/Palestine), and argues that Dr. Levitt’s testimony is necessary to explain

what Hamas is and the importance (in the government’s view) of the

defendant’s desire to join it. Id. at 1-2. It argues that Dr. Levitt’s testimony will

help the jury understand the defendant’s statements about the ease (or lack of

ease) of getting into Israel or Palestinian territories with certain passports and

to understanding why a person might want to join Hamas but have an

antipathy toward ISIS. Id. at 2.

      After the final pretrial conference, the government submitted another

brief (without seeking the court’s permission to do so), asserting that the jury

would need an expert to answer the following questions:

      1.    What is Hamas?
      2.    What are the Gaza Strip and West Bank?
      3.    Why do the different security stations in the Gaza Strip and
      West Bank have different appeals to someone that wants to commit
      a mass killing there?
      4.    How is it possible a person would sympathize with one
      designated foreign terrorist organization in the Middle East (Hamas),
      but oppose the values of another designated terrorist organization
      in the Middle East (ISIS)?




                                          28
      5.     Do Masonic conspiracy theories exist in the Middle East (the
      United States anticipates asking Dr. Levitt this one question on this
      topic)?3

Dkt. No. 302 at 4.

      The defendant sought leave to respond to this brief, dkt. no. 305, and the

court granted that leave, dkt. no. 306. In his response, the defendant argued

that Dr. Levitt’s testimony was irrelevant and unnecessary, and that the

government could accomplish its purpose “with a stipulation or the Court

taking judicial notice of the definition of certain terms.” Dkt. No. 314 at 11-13.

      The court’s exclusion of most of the statements that referenced terms or

issues the government claims needed illuminating (the Western, or “Al Buraq,”

Wall, Hamas, the West Bank) renders any expert testimony on these terms, or

on Israeli-Palestinian geography, unnecessary. The court expressed concern at

the final pretrial conference that allowing such testimony would create the

possibility of a mini-trial on the Israeli-Palestinian conflict. It didn’t see the

need for that risk at the final pretrial conference and sees less need now. The

court will grant the defendant’s motion to exclude Dr. Levitt as an expert

witness on the topics of the geography of Israel, Jordan and the Palestinian

territories; the Israeli-Palestinian conflict and the political/religious issues in

the region. It also will grant the government’s motion to exclude the defendant’s

expert on the same topic, Dr. Marc Sageman.




3
 The last two issues are more relevant to the conversations about Masons,
which the court addresses in a separate section below.
                                          29
      The parties are free to discuss a stipulation to the definition of any terms

in statements the court has allowed (Gaza, for example), or to ask the court to

take judicial notice of certain geographical facts. But the court will not allow

expert testimony on an issue that is peripheral to the question of whether the

defendant was predisposed to obtain a machinegun—the issue of the

defendant’s alleged plans to travel to the Middle East to participate in the

conflict there in the fall of 2015.

D.    Conversations about Masons

      Just as the indictment did not charge the defendant with conspiracy to

commit an act of international terrorism, it did not charge him with conspiring

or attempting to commit an act of domestic terrorism at the Masonic Center.

Again, there is a reason for this. While the statute defines domestic terrorism,

18 U.S.C. §2331(5), it does not impose criminal penalties for domestic

terrorism, 18 U.S.C. §2332. See All Things Considered, Federal Prosecutors Are

Treating El Paso Shooting as Incident of ‘Domestic Terrorism’ (NPR radio

broadcast Aug. 5, 2019 (accessible at https://www.npr.org/2019/08/05/

748387322/federal-prosecutors-are-treating-el-paso-shooting-as-incident-of-

domestic-terrorism). Even if it did, the defendant could not have “conspired”

with Steve and Mike to commit such an act, because they were government

agents.

      The defendant argues that the January 18-25 conversations involving

Masons contain “fabulist and disgusting (but abandoned) talk,” that they

occurred months after the defendant was approached by the informants and so


                                        30
aren’t relevant to predisposition, and that they aren’t relevant to inducement.

Dkt. No. 277 at 11. The defendant asserts that anything he may have said

about the Masons doesn’t show that it is more or less likely that Steve and

Mike induced him to buy machineguns. Id. at 12. He reminds the court that

even after making the statements about the Masons, the defendant

“disavow[ed] any violence toward them,” saying the day before the purchase

that he wouldn’t go through with the alleged planned shooting at the Masonic

Center. Id. The defendant admits that his statements about Masons would be

relevant if “the night before he had not convinced Mike and Steve to abandon

the plan” to commit the Masonic Center shooting. Id. at 13. But he argues that

the fact that he abandoned the plan makes any statements he made about it

irrelevant, and he argues that allowing the government to introduce the

statements “threatens to lure the fact-finder into declaring guilt on a ground

different from proof specific to the offense charged.” Id. The defendant

concludes that “whatever marginal relevance the government could propose is

substantially outweighed by the risk of having [the defendant] convicted for his

lack of character and nothing more.” Id. He asked the court to “either exclude

or greatly limit much of the violent statements that the government intends to

introduce into evidence.” Id.

      If the government seeks to admit the January 2016 conversations about

Masons and the Masonic Center to prove motive, the court already has

concluded that they are not admissible for that purpose. Motive is not an




                                        31
element of the charged offenses and is not relevant to whether the defendant

committed the charged offenses.

      If the government seeks to admit the January 2016 conversations about

Masons and the Masonic Center to prove that the defendant was a violent,

vengeful person bent on committing acts of incomprehensible violence, the

statements are not admissible for that purpose. That is the kind of character

evidence Rule 404(a) prohibits.

      If the government seeks to admit the discussion of the plan to shoot

people at the Masonic Center as evidence of the defendant’s intent to obtain

machineguns, his preparation to do so or his plan to do so, the government

would be required to give the defendant notice of that fact under Rule 404(b).

As far as the court is aware, the government has not done so.

      The court is less convinced than the defendant that some of the

conversations about Masons and the plan to shoot people at the Masonic

Center couldn’t be relevant to predisposition. The defendant’s view is that as of

January 18-25, 2016—the dates of the conversations about Masonic

conspiracy theories and committing a shooting in a Masonic center or temple—

the defendant had been talking with Steve and Mike for around four months,

during which he had been subject to consistent pressure, indoctrination and

inducement. Under this view, nothing the defendant said in the week before the

purchase was said pre-inducement, and therefore none of the conversations

are relevant as to whether he was predisposed to obtain a machinegun before

the informants started inducing him to do so.


                                       32
      But that view begs the question that is up to the jury to answer: did

Steve and Mike induce the defendant to purchase the charged items, and if so,

when did they induce him? The defendant believes that the inducement started

in August or September of 2015, with Steve mentioning machineguns during

conversations about the defendant going to Israel, and when Mike showed the

defendant a gun and began talking about guns and shooting with the

defendant. If the jury agrees that Steve and Mike engaged in a prolonged

indoctrination program, easing the defendant into a culture of guns and

working him toward agreeing to buy a machinegun, then the defendant’s

statements in January 2016 aren’t relevant to predisposition because by that

time the defendant already had been subject to extensive inducement.

      But the jury could conclude that what passed between the defendant and

the informants in the fall and winter of 2015 was just three guys talking trash

(albeit bigoted, violent trash). A jury could note that something seems to have

happened in mid-January 2016, when Mike went from informing the agents

that the defendant was no longer talking jihad and planned to visit Jordan only

for a vacation to talking about going to Texas and shooting in the desert. A jury

could reasonably wonder whether the inducement began sometime after Mike

resumed recording, and if so, could consider whether any of the statements in

the days leading up to the purchase reflected on predisposition. The question of

whether the statements about Masons and the shooting are relevant to

predisposition depend on whether the jury concludes that the informants

induced the defendant and if so, when they conclude that inducement began.


                                       33
      For better or for worse, there is also the fact that before Mike stopped

recording in mid-December 2015, the Masons never came up. All the talk

about committing violent acts was related to Israel and Palestine, and the

defendant traveling there. In mid-December 2015, Mike stopped recording his

conversations with the defendant. The defense doesn’t know why, although it

suspects that Mike may have stopped recording to hide the fact that he was

putting ever more increasing pressure on the defendant, or perhaps to hide the

fact that agents were encouraging him to put increasing pressure on the

defendant. The court does not know why Mike stopped recording and has seen

no evidence to support the defendant’s speculative theories. But the evidence

does show that when Mike resumed recording on January 19, 2016, the topic

of conversation had changed from Israel to the Masons.

      If the court were to grant the defendant’s request that it exclude all

conversations that mentioned the Masons, it would leave a gaping and

misleading hole in the chronology of events. The defendant has asked to

present an entrapment defense, which requires evidence of the history of the

relationship between the informants and the defendant. Part of the history of

that relationship is that Mike stopped recording, and that he resumed at a time

when the focus of the defendant’s interest and energy had shifted dramatically.

Mike also resumed recording only days after telling the agents that the

defendant had stopped talking about jihad and going to the Middle East to join

the conflict there. The existence of the Masons and the fact that the defendant

appears to have become aware of conspiracy theories about them appear to be


                                        34
the reason for the resumption of recording and the resumption of discussions

about going to Texas and obtaining weapons. The defendant himself has

suggested that it was the informants who planted the idea of the Masons as

enemies of Islam in the defendant’s head. Whether that is true or not,

scrubbing all discussions of the Masons and prohibiting argument about the

Masons would present the jury with false facts.

      Perhaps realizing this, the defendant suggests that the court should

“curtail” the statements and argument regarding the Masons. The court

assumes that this is the defendant’s way of saying that the court should

conduct the Rule 403 balancing. What follows is the result of that balancing.

      Disk 73, page 17 line 1 to page 21 line 3:

      The defendant does not object to the admission of this excerpt, which is a

discussion that took place on January 19, 2016 between the defendant and

Mike. It relates to going to Texas, and to going shooting, as well as to a third

person the men refer to as “Mo.” The discussion appears to relate to the

previously-discussed plan to purchase guns from Mike’s “source” or

“connection” in Texas. The government may present this excerpt.

      Disk 73, page 25 line 22 to page 28 line 39:

      Pages 25-26 and page 27 lines 1-5: The court will exclude these

statements. They are probative of the defendant’s intent to obtain weapons, but

the danger of unfair prejudice exceeds the probative value.

      Page 27, lines 6-40, page 28: This part of the conversation relates to

going to Texas and obtaining guns and how to conceal them on the trip back.


                                        35
The defendant argues that this conversation doesn’t bear on whether the

defendant was induced. As the court has indicated, that depends on the jury’s

view of whether he was induced and when. If the jury finds that the defendant

wasn’t induced, this portion of the conversation is relevant to the defendant’s

intent to obtain guns. Arguably, it is also relevant to the defendant’s argument

that he thought he was getting handguns, not machineguns—the defendant

talks about putting the guns “inside” the spare tire for the return trip. The

government may present this portion of the excerpt.

      Disk 73, page 31 line 3 to page 35 line 6:

      Pages 31-33: This portion of the excerpt is a discussion of using Molotov

cocktails to burn the Center after the shooting. It is not probative of the

defendant’s intent to obtain the means to commit the shooting. It is highly

inflammatory (in the emotional sense) and carries a high risk of undue

prejudice. The court will exclude this portion of the excerpt.

      Page 34, lines 1-35: In this conversation, the defendant talks about

having silencers and about the weapons not being licensed. This statement is

relevant to the defendant’s intent to obtain a silencer and unregistered

weapons. The statements at lines 23-25 are highly prejudicial; the defendant

speaks of each man grabbing a group, shooting them and then walking out. In

light of the probative value of the statements that surround it, however, the

court will allow the government to present this portion of the excerpt.




                                        36
      Page 34, lines 36-40; page 35: The court will exclude this portion of the

excerpt, which talks about cameras in the temple and wearing masks. It is not

probative of the defendant’s intent to obtain a machinegun.

      Disk 73, page 76 line 2 to page 77 line 4:

      The court will exclude this excerpt. The defendant appears to be relating

a dream that he had about the alleged planned shooting. The defendant asserts

that it is “bizarre.” That isn’t a reason to exclude evidence. The fact that the

statement isn’t relevant to the defendant’s intent to obtain machineguns is a

reason to exclude the excerpt.

      Disk 73, page 81 line 18 to 88 line 7:

      This excerpt records the defendant and Mike finding a parking place at

the Masonic Center in Milwaukee, and the three men receiving information

about Freemasonry by a Freemason who introduces himself as “Pete.” The

conversation is not relevant to the defendant’s intent to obtain a machinegun.

The court will exclude this excerpt.

      Disk 73, Part 8, page 5 line 8 to page 25 line 28:

      Pages 5-6, page 7 lines 1-41: The defendant does not object to the

government presenting this discussion about getting machineguns and

silencers from the man in Texas, as well as a discussion of the attack on the

Masonic Center. The government may present this excerpt.

      Page 7 line 42, pages 8-13, page 14 lines 1-42: The defendant objects to

this portion of the excerpt. It is a detailed discussion of how the planned

shooting will take place, from who will participate, who will stand where,


                                         37
whether to avoid children and elderly people, whether the shooting will bring

the men notoriety with groups like Hamas. The statements are not probative of

the defendant’s intent to obtain a machinegun or silencers and are

unquestionably unduly prejudicial. They raise the risk that the jury will convict

the defendant for his cold, calculating and chilling words, and not because he

possessed the charged items. The court will exclude this portion of the excerpt.

      Page 14, lines 42-45; page 15: The defendant does not object to the

government presenting this discussion of purchasing machineguns and

silencers from the person in Texas. The government may present this portion of

the excerpt.

      Page 16: The defendant objects to this discussion of what the men will do

with the weapons after the shooting. The court agrees that this portion of the

conversation is not relevant to the defendant’s intent to obtain a machinegun.

The court will exclude this portion of the excerpt.

      Pages 17-20, page 21, lines 1-33: The defendant did not state whether

he objected to any of this portion of the excerpt. Without ruling, the court

notes that some of it relates to going to Texas to get the guns (page 17, lines 1-

33), which the court believes are relevant; some to plans about the shooting

(page 17, lines 34-44; page 18, lines 1-2), which the court believes are not

relevant and are inflammatory; some to strange information (or misinformation)

about Masons and Mo and someone’s sister and going on a trip to Jordan (page

18, lines 3-45; pages 19-20; page 21, lines 1-33), which do not appear to be

relevant.


                                        38
      Page 21, line 35; pages 22 and 23: The defendant does not object to the

presentation of this discussion about buying guns from the man in Texas, the

trip to Texas and the cost of the guns. The government may present this

portion of the excerpt.

      Pages 24-25: The defendant objects to this portion of the conversation.

The men are talking about the defendant quitting his use of marijuana. The

defendant also talks about changing the date of the shooting, and how many

people will be there. This portion is not relevant to the defendant’s intent to

obtain a machinegun and carries a high risk of undue prejudice. The court will

exclude it.

      Disk 79, page 6 line 30 to page 10 line 2:

      Pages 6 and 7; page 8, lines 1-42: The defendant objects to the

presentation of this discussion of Mo and the men’s views of Mo. The court

agrees that this portion of the excerpt is not relevant to the defendant’s intent

to obtain a machinegun. It isn’t necessarily unduly prejudicial; it simply

doesn’t seem to relate to the charges. The court will exclude this portion of the

excerpt.

      Page 8, lines 42-47: This brief excerpt is the defendant talking about

getting the guns. The government may present this excerpt.

      Page 9, lines 1-45; page 10: This excerpt appears to be a continuation of

the conversation about Mo. It is irrelevant. The court will exclude it.




                                        39
      Disk 79, page 27 line 22 to page 28 line 14:

      This excerpt is a discussion of Mo and what is in Mo’s heart. It is

irrelevant and confusing, and the court will exclude it.

      Disk 79, page 32 line 20 to page 32 line 46:

      This excerpt is more discussion of Mo and what Mo has said about Mike.

It is irrelevant and the court will exclude it.

      Disk 79, page 48 line 37 to page 49 line 31:

      This excerpt is yet more discussion about the men’s opinion of Mo and

what Steve told Mo about talking about Mike. It is irrelevant and the court will

exclude it.

      Disk 79, page 78 line 32 to page 80 line 42:

      The defendant has no objection to the government presenting this

excerpt. The conversation took place on January 20, 2016—the day after the

visit to the Masonic Center. The defendant, Steve and Mike appear to begin by

talking about an “eye,” which the defendant insists is a Masonic symbol but

Mike says is “the eye of jealousy.” The men then root around to find a dollar

bill, then discuss the image of George Washington on the bill. The conversation

then shifts to talk of whether any of the men will get out of the “temple” and

whether they will be martyred. Because the defendant does not object, the

government may play this excerpt but the court has difficulty seeing the

relevance of this conversation to the charged conduct.




                                          40
      Disk 84, page 16 line 40 to page 17 line 37:

      In this excerpt from January 21, 2016, the three men discuss Masonic

symbolism, the defendant asserts that Masons kidnap people to offer them to

the devil, they discuss a video that either the defendant or Mike showed Steve

the night before, the assertion by the defendant that ISIS is Masonic and that

the Masons destroyed the world. The defendant says that if the court grants its

motion in limine to exclude or curtail statements about the Masons, it should

exclude this statement as irrelevant, but “if the government can introduce it,

no objection.” Dkt. No. 291 at 21. The court isn’t sure what the defendant

means by that objection.

      The first part of the conversation—page 16, lines 40-46 and page 17 lines

1-19—is irrelevant, in the court’s view, and the court will exclude it.

      Page 17, lines 21-37 may explain why the defendant’s attention shifted to

the Masons. The jury will be aware that the defendant and the informants had

discussed an attack on the Masonic Center. These statements provide context

and are not unduly prejudicial. The government may present page 17, lines 21

through 37.

      Disk 84, page 35 line 38 to page 52 line 12:

      Pages 35-37; page 38, lines 1-2: The defendant objects that this portion

of the excerpt is not relevant and is confusing. It appears in this conversation

that the defendant is proposing to change the location of the planned shooting

from Milwaukee to Texas, due to his fear that the plan has leaked. The court

agrees that the conversation is not relevant to the defendant’s intent to obtain


                                        41
a machinegun, although it notes that the defendant himself has argued that

this change in plan was evidence of the defendant trying to find a way to back

out of the plan to attack the Milwaukee Masonic Center. But the court will

exclude this portion of the excerpt as irrelevant.

      Page 38, lines 5-46; pages 39-40; page 41, lines 1-28: The defendant

does not object to this portion of the conversation, and it is relevant to the

defendant’s intent to obtain machineguns. The government may present this

portion of the excerpt.

      Page 41, lines 29-46; pages 42-48; page 49, lines 1-36: The defendant

objects to this portion (and an additional line) because it is a detailed

description of how the mass shooting at a Masonic location (possibly in Texas)

will be carried out. The court agrees that the risk of unfair prejudice far

outweighs any probative value this portion of the excerpt may have, and the

court will exclude it.

      Page 49, lines 37-46: This is a discussion of the silencers. It is relevant,

the defendant does not object, and the government may present it.

      Pages 50-52: The defendant did not indicate whether he objects to

this portion of the excerpt. On these pages the conversation returns to a

detailed discussion of how the shooting will be carried out, and telling people to

take their kids out, and whether there will be kids present. This portion of the

excerpt is irrelevant and carries a very high risk of undue prejudice. The court

will exclude it.




                                         42
        Disk 84, page 45 line 27 to page 47 line 20: The defendant objects that

these statements are unduly prejudicial and irrelevant. The court agrees, but

notes that it is confusing that this conversation purportedly appears on Disk

84, Part 2, pages 45-47, and that the previous excerpt purported to be on that

same disk at pages 38 through 52. It appears there may be some numbering

confusion. Regardless, the court will exclude this conversation, in which Steve

says that he told the defendant to postpone due to Mo and some other person

named ‘Umar, and the men talk about a shooting in Texas and how it will go

down.

        Disk 84, Parts 3&4, page 34 line 40 to page 37 line 5:

        The defendant does not object to this excerpt. The majority of the

conversation relates to the cost of the guns and the kind of guns the men plan

to buy and how they’ll carry them. The court will allow the government to

present this excerpt.

        Disk 86, page 18 line 9 to page 19, line 26:

        This is a discussion of the cost of the guns. The defendant says, “No

objection as it stands. If the Court allows in the other contested statements or

a fair amount, then under the doctrine of completeness it should go to page 23,

line 31.” Dkt. No. 291 at 21. The court doesn’t know what to make of this

assertion; the defendant does not appear to have provided the court with the

additional excerpt it believes is necessary for completeness. The court will allow

the government to present this excerpt, and if the defendant provides the

court with the remaining statements it believes are necessary, the court


                                         43
will consider whether to require the government to include those

statements.

      Disk 86, page 40 line 31 to page 41 line 4:

      The defendant objects that these comments about finding a temple close

to a highway, then shooting everyone inside, are irrelevant and inflammatory.

The court agrees, and will exclude this excerpt.

      Disk 90, page 10 (portion) to page 13 (portion):

      This conversation took place on January 23, 2016 and appears to be a

discussion of a possible attack on a Masonic location in Indiana on the coming

Friday. While there is a relevant reference to having Mike arrange to get the

guns before the following Thursday, the court agrees with the defendant that

the high risk of undue prejudice carried by the entire exchange outweighs the

probative value of that one sentence. The court will exclude this excerpt.

      Disk 90, Part 2, page 29 (entire) to page 33 (portion):

      The defendant objects to the first nine segments, from the defendant’s

statement beginning “Exactly” through the defendant’s statement “Nice.” The

defendant argues that this section is highly inflammatory and not relevant to

the defendant’s intent to obtain a machinegun. The court agrees—this is

another discussion of what to do with any children who may be in the building

and a discussion of whether the location is near a highway. The court will

exclude this portion.




                                        44
      The defendant has no objection to the rest of page 29 (starting with

Mike’s statement, “I mean, when you were talking . . . .”). This portion of the

excerpt is relevant, and the government may present it.

      The defendant objects to the remainder of the excerpt—pages 30-33. The

court will exclude this portion of the excerpt; it contains more detailed

discussions of how the shooting will be carried out, and the risk of undue

prejudice outweighs any possible probative value.

      Disk 90, Part 2, page 35 (portion) to page 39 (portion):

      The defendant did not indicate whether he objected to this excerpt.

      Again, without ruling, the court notes that page 35 and page 36 from the

first line to the paragraph where the defendant says, “And the situation is

under control . . .” do not appear to the relevant.

      Page 36 starting with Mike saying, “Did everyone has his money ready”

through page 38, the paragraph where the defendant starts with “I mean, you

are not asking for a big amount . . .” appears to be relevant, because the men

are talking about how they are going to come up with the money and the exact

items they’ll buy with the money. The remainder of the excerpt appears either

irrelevant or carries a high risk of prejudice relative to any probative value.

      Disk 92, Part 3, page 13 line 13 to page 13 line 15:

      The defendant objects to this excerpt and the court agrees. Any slight

probative value this statement may have is outweighed by the inflammatory

nature of the racist comment. The court will exclude it.




                                         45
      Disk 95, Part 1, page 12 line 20 to page 13 line 9:

      The defendant objects on relevance grounds. This appears to be another

conversation about Mo, and how he came to the defendant and reported that

he had heard about the plan to shoot at a Masonic temple. The statement is

irrelevant to the defendant’s intent to obtain a machinegun. The court will

exclude it.

      The defendant next states that he has no objection to the court

admitting Disk 97, p. 15. The government did not provide the court with

a Disk 97, p. 15.

      Disk 99, page 15 line 2 to page 16, line 19:

      In this excerpt from a January 24, 2016 conversation, the defendant

appears to be reporting that he learned from an Imam that attacking the

Masons would be wrong, but that he still wanted to buy the guns and was

ready to get them the next day. The court suspects that the defense meant to

indicate that it did not object to the admission of this excerpt. It is relevant,

and the government may present it.

      Disk 104, page 15 line 22 to page 16 line 25:

      The defendant does not appear to object to this excerpt, and it is

relevant. The defendant says, however, that as to page 15, “[u]nder Rule of

Completeness there also needs to go back to page 12, line 22, all the way

through.” Dkt. No. 291 at 21. Page 15 contains only one line: the defendant

says, “The fear is regarding the issue that the weapon is not licensed.”




                                         46
      The defendant provided in his proposed transcript excerpts of what the

court assumes is the portion of the conversation he believes should be added.

Dkt. No. 324 at 72-75 (defense exhibit 3150). The court agrees that this portion

of the conversation is relevant to explain why the defendant is concerned about

the fact that the gun would be unlicensed. The government does not appear to

object to the added portion; it did not list this among the transcripts to which it

either objected or felt that modifications were necessary.

      The court will allow the government to present this excerpt, as long as it

starts at page 12, line 22.

      Disk 104, page 35 line 6 to page 35 line 11:

      The first four lines of this conversation are relevant, with the defendant,

Mike and Steve discussing the unlicensed guns. The defendant objects to the

last two lines, where the defendant states that if they are caught, they will be

considered terrorists. The court agrees that the last two lines should be

excluded (starting with the defendant saying “Because if we are caught in this .

. .”). The government may present the first four lines of the conversation.

      Disk 104, page 46 line 2 to page 46 line 6:

      The government’s last proposed excerpt is from January 25, 2016. Dkt.

285-1 at 187. It consists of a five-line exchange between the defendant and

Mike about the guns, in which the defendant asserts that he thought “they

would be like yours, man.” The defendant indicated that he had no objection to

the statement, but “the whole video should be played.” Dkt. No. 291 at 21.




                                        47
        The defendant has asked the court to allow him to present a transcript

which he has marked defense exhibit 3153. Dkt. No. 311-5 at 1. A review of

this transcript reveals that it is the recording of the defendant’s, Mike’s and

Steve’s meeting with the undercover agents on January 25, 2016—the meeting

where the men bought the guns. Given that this is the very event that gives rise

to the charges, the conversation is relevant.

        The government does not appear to dispute that, because in its response

to the defendant’s proposed excerpts, the government says that “[t]he parties

will be able to play the full undercover sale.” Dkt. No. 315 at 4. Strangely,

however, the government objects to the defendant seeking to admit the very five

lines at the end of the meeting that the government itself proposed to admit. In

its objection, the government asserts that the defendant is seeking to admit

these five lines for the truth of the matter asserted, that they do not fall under

any hearsay exception and that they’re not legally relevant because they’re a

complaint about the physical size of the guns, which the defendant discusses

during the earlier parts of the conversation. Id. The court will require the

government to play the entire conversation that appears in defendant’s exhibit

3153.

        In making these rulings, the court has excluded some statements

regarding the Masons and the reason the defendant may have focused on

them. The court concludes that the jury does not need Dr. Levitt’s testimony

about whether Masonic conspiracy theories exist in the Middle East (the court

didn’t understand the relevance of that information before ruling on this


                                        48
motion) or testimony about how someone might sympathize with Hamas but

not ISIS. The discussion of the video the defendant and Steve saw that caused

the defendant to conclude that ISIS was Masonic could raise questions, but the

parties could stipulate to, or the court could take notice of, the fact that

“Da’ish” is another acronym for ISIS. Dr. Levitt’s testimony is not necessary on

this point. The court will grant the defendant’s motion to preclude Dr. Levitt

from testifying.

E.    Evidence and Argument About the Plans to Commit a Shooting at the
      Milwaukee Masonic Center

      The parties’ arguments focused on admission of the government’s

proposed transcript excerpts, and the court has addressed them in that

fashion. The transcripts are not the only evidence the government wishes to

present, however. The government has provided an extensive witness list which

includes Mike, Steve and the undercover agents. These witnesses will testify

about their interactions with the defendant. The jury will hear that the three

men discussed a plan for conducting a shooting at the Masonic Center, and

that discussions about purchasing guns took place as part of the discussions

of those plans. In excluding some of the recorded conversations about those

plans, it is not the court’s intent to bar witnesses from testifying about the

chronology of events that unfolded leading up to January 25, 2016. The court

has tried to exclude those portions of the conversations that are so irrelevant or

inflammatory that the jury would be hard-pressed to heed this court’s

instructions to focus only on the charged offenses. The court realizes that

knowing the defendant was involved in conversations about a planned shooting
                                         49
at the Masonic Center could make it hard for the jurors to focus on the charged

offenses. But the plans are a fact and are part of the series of events that the

defendant says resulted in his entrapment, and the government says led to his

purchase of illegal items. In making these rulings, the court has tried to

balance the government’s right to present its case and to try to rebut the

entrapment defense with the need to protect the defendant from being

convicted for uncharted conduct. The need to continue that attempt at

balancing will continue through the trial.

F.    Conclusion

      The court GRANTS IN PART AND DENIES IN PART the government’s

consolidated motions in limine regarding the defendant’s recorded statements.

Dkt. No. 272.

      The court GRANTS IN PART AND DENIES IN PART the defendant’s

motion in limine to exclude or limit evidence and argument related to

conversations about Israel and the Masons. Dkt. No. 277, Motion I.

      The court GRANTS that portion of Section X of the government’s motions

in limine which asks the court to exclude Dr. Marc Sageman’s testimony. Dkt.

No. 276, Motion X, pp.18-21.




                                        50
      The court GRANTS the defendant’s fourth motion in limine to exclude Dr.

Levitt’s testimony. Dkt. No. 278.

      Dated in Milwaukee, Wisconsin this 16th day of October, 2019.

                                    BY THE COURT:


                                    _________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                      51
